DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the void is a vertically extending oval shape” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 44 recites the limitation “void is a vertically extending oval shape”.  Parent claim 7 recites the limitation “the intervening insulative region including a void and an insulative composition along only a top of the void”.  Therefore, the void of claim 44 must include an insulative composition only along a top portion, and a vertically extending oval shape.
As understood by the Examiner, the term ‘vertically extending oval shape’ implicitly requires curved upper and lower surfaces.  The drawings show void 46 covered only on a top surface by insulative composition 48 (figs. 6-7).  The void in these embodiments does not have a vertically extending oval shape. In other embodiments, the drawings show void 46 in a vertically extending oval shape (figs. 5 and 8).  However, the drawings in these embodiments include a portion of insulative composition 48 disposed below the oval shaped void.  Therefore, none of the drawings show both of the features required by claim 44.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 23-25 and 27-30 are objected to because of the following informalities:  
Claim 23 is indicated as ‘Previously Presented’.  However, as indicated on page 17 of the Applicant’s arguments/remarks, line 15 has been amended, further limiting the lateral dimension of the gap from 50 nm to 40 nm.  Therefore, status of claim 23 has been interpreted to be ‘Currently Amended’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 9 recites the limitation "an insulative composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as the limitation "an insulative composition" is previously recited in line 22 of parent claim 7.
For the purposes of examination, the Examiner has interpreted claim 9 to mean:

9. The assembly of claim 7 wherein at least an upper region of the void is sealed with [an] the insulative composition.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites the insulative composition is disposed above and along sidewalls of a void.  Claim 12 indirectly depends on claim 7, which limits the insulative composition to only above the void.  Since the scope of claim 12 is broader than claim 7, it fails to meet the requirements of 35 USC § 112(d) of including all the limitations of the claim upon which it depends.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Furihata et al. (PG Pub. No. US 2017/0179154 A1) in view of Tang et al. (PG Pub. No. US 2013/0001682 A1).
Regarding claim 1, Furihata teaches an assembly (fig. 76 among others), comprising: 
a memory stack (¶¶ 0364-0366: second-tier stack including layers 232/246) comprising dielectric levels (¶ 0190: 232) and conductive levels (¶ 0228: 246); 
a select gate structure (¶ 0231: subset of 246 located at the level of shallow trench isolation structures 72 constitutes drain-side select gate electrodes) over the memory stack (fig. 76: subset of 246 disposed over remaining portion of 232/246 stack);
a trench (¶ 0198: trench comprising isolation structure 72) extending through the select gate structure (fig. 76: 72 extends through subset of 246); 
the trench having a first side and an opposing second side, the trench being tapered along a cross-section (fig. 76: 72 comprises left and right sides with a tapered profile); 
the trench splitting the select gate structure into a first select gate configuration and a second select gate configuration (fig. 76: 72 splits 246 into first and second portions); 
channel material pillars (¶ 0203 & figs. 75-76: 60, configured in a pillar shape) extending through the memory stack (fig. 76: 60 extends through 232/246 stack); and 
memory cells (¶ 0203: 50) along the channel material pillars (fig. 76: 50 formed along 60).
Furihata further teaches the trench is filled with dielectric material (¶ 0198).
Furihata is silent to the assembly further comprising a void within the trench and laterally between the first and second select gate configurations.
Tang teaches a trench isolation structure filled with dielectric material (¶ 0017: 107, similar to 72 of Furihata) and including a void (¶ 0019: void 109 disposed in 107).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Furuhita with the void of Tang, as a means for the trench to function as an electrical insulator (Tang, ¶ 0068), improving parasitic capacitance and power consumption (Tang, ¶ 0004).  Said artisan would recognize that the trench of Furihata, as modified to include the void of Tang, 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, an isolation trench void is suitable for the intended use of forming an isolation trench, as evidenced by Tang.

Regarding claim 2, Furihata in view of Tang teaches the assembly of claim 1 wherein the void is the only void within the trench along the cross-section (Tang, fig. 1: each isolation structure 107 comprises a single void 109).

Regarding claim 3, Furihata in view of Tang teaches the assembly of claim 1 comprising an insulative composition (Tang, ¶ 0017: insulative material 107) over the void and sealing an upper region of the void (Tang, fig. 1: 107 disposed over and seals 109).

Regarding claim 32, Furihata in view of Tang teaches the assembly of claim 1 wherein the void is filled with N2 (Tang, ¶ 0019: 109 filled with nitrogen).

Regarding claim 39, Furihata in view of Tang teaches the assembly of claim 1 comprising an insulative composition (Furihata, ¶ 0198 and/or Tang, ¶ 0017) entirety along sidewalls of the void (Tang, fig. 1: 107 disposed entirely along sidewalls of 109).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Furihata in view of Tang as applied to claim 3 above, and further in view of Yonemochi et al. (PG Pub. No. US 2006/0231884 A1).
Regarding claims 4-6, Furihata in view of Tang teaches the assembly of claim 3, wherein the insulative composition comprises silicon dioxide (Tang, ¶¶ 0018-0020: sealing material 106/107, similar to trench sealing dielectric 280/282 of Furihata, comprises silicon dioxide).
Furihata in view of Tang is silent to wherein the insulative composition comprises:
a dielectric constant of less than about 3.9,
porous silicon dioxide, and/or
silicon dioxide doped with one or more of carbon, boron and phosphorus.
Yonemochi teaches a void (¶ 0034: 26a, similar to 109 of Tang) arranged between control gate electrodes (¶ 0034 & fig. 7: 26a arranged between control gate electrodes 12a-12c, similar to 246 of Furihata), an insulative composition (¶ 0033: 32a, 32b, 32c, similar to 280/282 of Furihata and/or 106/107 of Tang) disposed above the void (fig. 7 among others: at least 32a-32c disposed over 26a), the insulative composition comprising porous silicon dioxide material (¶ 0036: 32a-32c comprises porous material such as silsesquioxane).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the insulative composition of Furihata in view of Tang with the material of Yonemochi, as a means to suppress of capacitive coupling between adjacent conductive elements (Yonemochi, ¶ 0011).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, porous silicon dioxide is suitable for the intended use of sealing a void in an isolation trench, as evidenced by Yonemochi.
Furthemore, adjusting the dielectric constant of Furihata in view Tang and Yonemochi to arrive at the claimed range of “less than about 3.9” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Furihata in view of Tang as applied to claim 1 above, and further in view of Park et al. (PG Pub. No. US 2016/0315081 A1).
Regarding claim 33, Furihata in view of Tang teaches the assembly of claim 1, comprising a void (Tang, 109).  Furihata in view of Tang further teaches embodiments wherein the void is filled with material such as air and nitrogen gas (Tang, ¶ 0019), and therefore implicitly teaches the void includes argon.
Furihata in view of Tang is silent to wherein the void is filled with Ar.
Park teaches an isolation structure (¶ 0058: air gap AG, corresponding to 109 of Tang), wherein the isolation structure comprises a void filled with Ar (¶ 0058: AG filled with air, nitrogen or argon).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the void of Furihata in view of Tang with the fill material of Park, as a means to optimize the dielectric constant of the void.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, argon is a suitable alternative to air and nitrogen for forming isolating voids, as evidenced by Park. 

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Furihata in view of Tang as applied to claim 1 above, and further in view of May (PG Pub. No. US 2003/0013298 A1).
Regarding claims 34-35, Furihata in view of Tang teaches the assembly of claim 1 comprising a void disposed in a trench (Tang, fig. 1: void 109 disposed in trench isolation structure 107).
Furihata in view of Tang is silent to wherein the first and second sides of the trench define periphery portions of the void.
May teaches forming a void (¶ 0020: 34, similar to 109 of Tang) separating conductive elements (¶ 0017: 14, similar to 246 of Furihata, divided by 34), wherein the first and second sides of the trench define periphery portions of the void (May, ¶ 0022 & fig. 5: void 34 extends substantially completely across the gap 20, such that sides of 20 define peripheries of 34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the void of Furihata in view of Tang with the arrangement of May, as a means to optimize the effective dielectric constant of the isolation structure (May, ¶ 0023), facilitating closely spaced electrically conductive interconnect lines (May, ¶ 0001).

Regarding claim 36, Furihata in view of Tang teaches the assembly of claim 1 comprising a void dividing portions of dielectric levels and conductive levels (Furihata, fig. 10A: 232/246 divided by trench 72, as modified to include 109 of Tang).
Furihata in view of Tang does not teach wherein at least one of the dielectric levels and the conductive levels define a periphery portion of the void.
May teaches forming a void (¶ 0020: 34, similar to 109 of Tang) separating conductive elements (¶ 0017: 14, similar to 246 of Furihata, divided by 34), wherein the conductive element defines a periphery portion of the void (May, ¶ 0022 & fig. 5: void 34 extends substantially completely across the gap 20, such that sides of 20 define peripheries of 34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the isolation trench of Furihata in view of Tang with the void of May, as a means to .

Claims 7-9, 11-12, 18-22 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (PG Pub. No. US 2017/0358593 A1) in view of Kiyotoshi (PG Pub. No. US 2013/0032873 A1) and May.
Regarding claim 7, Yu teaches an assembly (figs. 11A-11B & 14A-14D among others), comprising: 
a first stack comprising alternating first dielectric levels and first conductive levels (¶ 0121: first tier, including alternating layers of the insulating layers 132 and electrically conductive layers 146); 
an insulative level (¶ 0068: dielectric layer 180) over the first stack (fig. 11B among others: 180 disposed over 132/146); 
a second stack (¶ 0121: second tier, including alternating layers of the insulating layers 232 and electrically conductive layers 246) over the insulative level (fig. 11B among others: 232/246 disposed over 180); 
the second stack comprising alternating second dielectric levels and second conductive levels (¶ 0121); 
channel material pillars extending through the first stack (¶ 0087 & fig. 11A: channel material 60, arranged in a pillar shape and extending through 132/146); 
some of the channel material pillars being associated with a first sub-block and others of the channel material pillars being associated with a second sub-block 
memory cells (¶ 0087: memory film 50) along the channel material pillars (fig. 11A: 50 disposed along surfaces of 60); 
a trench (¶ 0097: recess comprising insulating material 72) extending through the second stack (fig. 7A: 72 disposed between regions 100 and 500, extends through at least a portion of 232/246);
the trench having a first side and an opposing second side, along a cross-section (fig. 11A: 72 comprises left and right surfaces); 
at least one of the alternating second dielectric levels and second conductive levels comprising a portion of the first side of the trench (fig. 7A: alternating layers 232/246 define sides of trench 72);
a first select gate configuration along the first side of the trench and associated with the first sub-block (¶¶ 0097, 0017-0120 & figs. 7A, 10B, 11A: 72 divides at least topmost layer 246 into a first select gate portion associated with a first block sub-section S1); 
a second select gate configuration along the second side of the trench and associated with the second sub-block (¶¶ 0097, 0017-0120 & figs. 7A, 10B, 11A: 72 divides at least topmost layer 246 into a second select gate portion associated with a second block sub-section S2); 
the first and second select gate configurations including the second conductive levels of the second stack (divided portions of 246 comprise respective select gate structures in block sections S1 and S2); and 
the first and second select gate configurations being laterally spaced from one another by an intervening insulative region along the cross-section (figs. 7A-7B: portions of 246 divided by insulating material 72).
Yu is silent to the intervening insulative region including a void, an insulative composition along only a top of the void, and the intervening insulative region comprising one or more of boron and phosphorus.
Kiyotoshi teaches a semiconductor device assembly (figs. 7A-7B among others) including an intervening region trench (¶ 0121: 30) extending dividing first and second select gates (¶ 0121: trench 30 divides the select gate electrode 6a), wherein a void (¶ 0123: void between electrodes 6) is disposed within the trench (fig. 7A: void disposed in trench 30), an insulative composition along only a top of the void (¶¶ 0122-0123 & fig. 7A: silicon oxide composition formed only along top of void).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the intervening insulative region of Yu with the void of Kiyotoshi, as a means to suppress parasitic capacitance between the divided electrodes (Kiyotoshi, ¶ 0123).
Yu in view of Kiyotoshi is silent to the intervening insulative region comprising one or more of boron and phosphorus.
May teaches forming a void (¶ 0020: 34, similar to Kiyotoshi) separating conductive elements (¶ 0017: 14, similar to 6a of Kiyotoshi, divided by 34), an insulative composition (¶ 0020: 30, corresponding to composition of Kiyotoshi) along only a top of the void (fig. 6: 30 disposed along only a top of 14) and comprising one or more of boron and phosphorus (¶ 0020: 30 comprises material such as boron nitride).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the insulative composition of Yu in view of Kiyotoshi with the material of May, as a means to provide material with deposition properties suitable to form the void (May, ¶ 0020: material of 30 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of May is a suitable alternative to the material of Kiyotoshi (Kiyotoshi teaches silicon oxide, May teaches either silicon oxide or boron nitride), for the intended purpose of forming insulating material over a void.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the trench structure of Kiyotoshi can be combined with the intervening insulative region of Yu with no change to their respective functions.
[AltContent: textbox (First)] 
    PNG
    media_image1.png
    487
    659
    media_image1.png
    Greyscale


Regarding claim 8, Yu in view of Kiyotoshi and May teaches the assembly of claim 7 wherein the channel material pillars extend at least partially through the second stack (Yu, fig. 11A: 60 extends at least partially through 232/246 stack).

Regarding claim 9, Yu in view of Kiyotoshi and May teaches the assembly of claim 7 wherein at least an upper region of the void is sealed with an insulative composition (Kiyotoshi, ¶ fig. 7A: silicon oxide film is formed on entire surface of insulating film 9 to close the opening portion of trench 30).

Regarding claim 11, Yu in view of Kiyotoshi and May teaches the assembly of claim 9 wherein the insulative composition is above the void and is not beneath the void (Kiyotoshi, fig. 7A: silicon oxide disposed above, and not beneath, the void in trench 30).

Regarding claim 12, Yu in view of Kiyotoshi and May teaches the assembly of claim 9 wherein the insulative composition is above the void (Kiyotoshi, fig. 7A: silicon oxide disposed above void in trench 30), is beneath the void, and is entirely along sidewalls of the void.
The Examiner notes that the limitation of claim 12 (“the insulative composition is…entirely along sidewalls of the void”) is mutually exclusive to the limitation of parent claim 7 (“an insulative composition along only a top of the void”).  Since claim 7 limits the position of the insulative composition to a region along a top of the void, the limitation of the insulative composition entirely along sidewalls of the void has not been given patentable weight.    

Regarding claims 18-19, Yu in view of Kiyotoshi and May teaches the assembly of claim 7 wherein the trench includes a gap (Yu, fig. 11A: 72 comprises a gap); wherein the void extends into the gap (May, 34 extends into 20, corresponding to recess including 72 of Yu).
Yu in view of Kiyotoshi and May is silent to wherein the gap has a lateral dimension of less than or equal to about 20 nm along the cross-section.
However, Yu in view of Kiyotoshi and May does teach the assembly is configured as an ultra high density storage device (Yu, ¶ 0002), and there is an industry need for enhancing power distribution without excessively increasing the footprint of a semiconductor chip (Yu, ¶ 0003).  Yu in view of Kiyotoshi and May further teaches various device elements have nm-scale dimensions (Yu, ¶¶ 0055, 0065, 0068 among others).

Furthermore, adjusting the gap to meet the claimed limitation of “a lateral dimension along the cross-section of no greater than about 50 nm” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of scaling three-dimensional memory device density and nanometer-scale device features are disclosed by Yu.

Regarding claims 20-21, Yu in view of Kiyotoshi and May teaches the assembly of claim 7 comprising at least six of the second conductive levels (Yu, ¶ 0079 & fig. 11A: number of repetitions in the second tier is in a range from 2 to 1024).

Regarding claim 22, Yu in view of Kiyotoshi and May teaches the assembly of claim 7 wherein the memory cells are NAND memory cells (Yu, ¶ 0148: memory stack structures 55, including memory film 50, comprise memory elements of a vertical NAND device).

Regarding claim 37, Yu in view of Kiyotoshi and May teaches the assembly of claim 7 wherein at least one of the alternating second dielectric levels and the second conductive levels comprises a periphery portion of the void (Yu, fig. 7A: at least one layer 232 and one conductive layer 246 define an edge of 72, as modified to include void 34 of May).

s 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kiyotoshi and May as applied to claim 7 above, and further in view of Lin et al. (Patent No. US 6,130,151 A).
Regarding claims 14 and 17, Yu in view of Kiyotoshi and May teaches the assembly of claim 9, comprising an insulative composition disposed over a void and doped with one or more of carbon, boron or phosphorus (May, ¶ 0020: 30).
 Yu in view of Kiyotoshi and May does not teach wherein the insulative composition comprises silicon dioxide.
Lin teaches an insulative composition (col. 4 lines 21-22 & fig. 6: 130, corresponding to 30 of May) comprising boron doped silicon dioxide (col. 4 lines 23-24: PSG).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the insulative composition of Yu in view of Kiyotoshi and May with the material of Lin, as a means to provide a dielectric suitable to cover the void without penetrating into the trench (Lin, col. 4 lines 23-26), improving the dielectric constant and isolation properties of the void.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, boron doped silicon dioxide is suitable for the intended use of forming a void in an isolation trench, as evidenced by Lin.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kiyotoshi and May as applied to claim 7 above, and further in view of Yonemochi.
Regarding claim 15, Yu in view of Kiyotoshi and May teaches the assembly of claim 9, comprising an insulative composition disposed over a void (May, ¶ 0020: 30 disposed over 34).

Yonemochi teaches a void (¶ 0034: 26a) arranged between control gate electrodes (¶ 0034 & fig. 7: 26a arranged between control gate electrodes 12a-12c), an insulative composition (¶ 0033: 32a, 32b, 32c) disposed above the void (fig. 7 among others: at least 32a-32c disposed over 26a), the insulative composition comprising porous silicon dioxide material (¶ 0036: 32a-32c comprises porous material such as silsesquioxane).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the insulative composition of Yu in view of Kiyotoshi and May with the material of Yonemochi, as a means to suppress of capacitive coupling between adjacent conductive elements (Yonemochi, ¶ 0011).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, porous silicon dioxide is suitable for the intended use of forming a void in an isolation trench, as evidenced by Yonemochi.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kiyotoshi and May as applied to claim 9 above, and further in view of Chen et al. (PG Pub. No. US 2009/0091038 A1)
Regarding claim 16, Yu in view of Kiyotoshi and May teaches the assembly of claim 9, wherein the insulative composition comprises silicon nitride (May, ¶ 0020: 30 comprises silicon nitride and/or boron nitride).
Yu in view of Kiyotoshi and May is silent to the porosity of the insulative composition, and therefore does not teach the insulative composition comprises porous material.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the insulative composition of Yu in view of Kiyotoshi and May with the material of Chen, as a means to optimize the dielectric constant of the insulative composition, improving performance of the device (Chen, ¶ 0001). 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, porous silicon nitride is suitable for the intended use of forming a void in an isolation trench, as evidenced by Chen.
 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kiyotoshi and May as applied to claim 7 above, and further in view of Tang.
Regarding claim 31, Yu in view of Kiyotoshi and May teaches the assembly of claim 7, comprising a void (Kiyotoshi, ¶ 0122 & fig. 7A: void in trench 30).
Yu in view of Kiyotoshi and May is silent to the void being filled with N2 or Ar.
Tang teaches a trench isolation structure (¶ 0017: 107, similar to 115 of Shim) including a void (¶ 0019: 109, similar to 131 of Shim), wherein the void is filled with N2 or Ar (¶ 0019: 109 filled with nitrogen gas).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the void of Yu in view of Kiyotoshi and May with the fill material of Tang, as a means for the voids to function as an electrical insulator (Tang, ¶ 0068).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  .

Claims 23-25, 27-28 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kai et al. (PG Pub. No. US 2021/0005617 A1) and May.
Regarding claim 23, Yu teaches an assembly (figs. 10A-10C among others), comprising:
a first stack (¶ 0121: lower portion of modified alternating stack) comprising alternating first dielectric levels and first conductive levels (¶ 0121: insulating layers 232 and conductive layers 246);
an insulative level over the first stack (see annotated fig. 10A below: intermediate insulating layer 232 disposed over lower portion of modified alternating stack); 
a select gate configuration over the insulative level (¶ 0120 & fig. 10A: drain select gate electrodes disposed over intermediate layer 232); the select gate configuration including a second stack comprising alternating second dielectric levels and second conductive levels (upper portion of modified alternating stack 232/246); one of the second conductive levels being a lowermost of the second conductive levels (upper portion of stack includes a lowermost conductive level 246); 
channel material pillars (¶ 0087: vertical semiconductor layer 60 including channel portion 601) extending through the first stack and into the second stack (fig. 10A: 60 extends through lower portion of modified alternating stack and into upper portion of modified alternating stack); some of the channel material pillars being associated with a first sub-block and others of the channel material pillars being associated with a second sub-block (fig. 10B: some pillars comprised by block portion S1, other pillars comprised by block portion S2);
memory cells (¶ 0087: memory film 50) along the channel material pillars (fig. 4A: 50 disposed along sidewalls of 60); 
a trench (¶ 0097: 72) extending through the second stack, but not entirely through the insulative level (fig. 10A: 72, located between regions 100 and 500, penetrates through upper portion of modified alternating stack and terminates in intermediate layer 232); the trench, along a cross-section, having a first side and an opposing second side; the trench including a gap through the lowermost of the second conductive levels (figs. 10A-10B: 72 has first and second sides in the hd2 direction, and forms a gap in the lowermost layer 246 in the upper portion of the modified alternating stack); and
wherein the trench penetrates into the insulative level (fig. 10A: 72 penetrates into intermediate layer 232).
Yu is silent to the gap having a lateral dimension along the cross-section of no greater than about 40 nm; and a void within the trench and extending at least partially across the gap.
Kai teaches a three-dimensional memory device (abstract, similar to assembly of Yu) including a drain-select-level trench (¶ 0426 & figs. 88A-88C: 471, similar to 72 of Yu), the trench comprising a lateral dimension along the cross-section of no greater than about 40 nm (¶ 0433: the width of each drain-select-level trench 471 may be in a range from 5 nm to 20 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Yu with the gap dimension of Kai, as a means to provide a high device density in a three-dimensional memory device through efficient use of device areas (Kai, ¶ 0166).  Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

May teaches a trench isolation structure (¶ 0017: 20, similar to 72 of Yu and/or 471 of Kai) between laterally adjacent electrically conductive lines (fig. 6: 20 disposed between laterally adjacent conductive elements 14), the structure including a void (¶ 0020: 20 includes sealed void 34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the isolation trench of Yu in view of Kai with the void of May, as a means for reducing the effective dielectric constant of the material between closely spaced electrically conductive interconnect lines (May, ¶¶ 0001, 0023), enhancing the isolation of Yu and/or Kai.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the void of May is a suitable substitute for the insulating material of Yu, for the intended use of electrically isolating adjacent conductive elements.


    PNG
    media_image2.png
    542
    745
    media_image2.png
    Greyscale

Regarding claim 24, Yu in view of Kai and May teaches the assembly of claim 23 wherein the void extends across an entirety of the gap (May, fig. 5 & ¶ 0022: 34 extends substantially completely across the gap 20).

Regarding claim 25, Yu in view of Kai and May teaches the assembly of claim 23 wherein the lateral dimension is no greater than about 30 nm (Kai, ¶ 0433: 5 nm to 20 nm, as well as lesser and greater widths).
Regarding claim 27, Yu in view of Kai and May teaches the assembly of claim 23 comprising an insulative composition (May, ¶ 0020: 30) over the void and sealing an upper region of the void (May, fig. 5: 30 disposed over and seals void 34).

Regarding claim 28, Yu in view of Kai and May teaches the assembly of claim 27 wherein the insulative composition comprises a dielectric constant of less than about 3.9 (May, ¶ 0020: 30 comprises boron nitride).

Regarding claim 48, Yu in view of Kai and May teaches the assembly of claim 23 wherein the void defines a central portion of the trench and is proximate a top of the trench (May, fig. 5: 34 defines a central portion of gap 20 and proximate a top of gap 20).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kai and May as applied to claim 28 above, and further in view of Yonemochi.
Regarding claim 29, Yu in view of Kai and May teaches the assembly of claim 28, comprising an insulative composition disposed over a void (May, ¶ 0020 & fig. 5: 30 disposed over 34).
Yu in view of Kai and May is silent to wherein the insulative composition comprises porous silicon dioxide.
Yonemochi teaches a void (¶ 0034: 26a, similar to 34 of May) arranged between control gate electrodes (¶ 0034 & fig. 7: 26a arranged between control gate electrodes 12a-12c, similar to 246 of Yu), an insulative composition (¶ 0033: 32a, 32b, 32c, similar to 280 of Yu and/or 30 of May) disposed above the void (fig. 7 among others: at least 32a-32c disposed over 26a), the insulative composition comprising porous silicon dioxide material (¶ 0036: 32a-32c comprises porous material such as silsesquioxane).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the insulative composition of Yu in view of Kai and May with the material of Yonemochi, as a means to suppress of capacitive coupling between adjacent conductive elements (Yonemochi, ¶ 0011).
.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kai and May as applied to claim 28 above, and further in view of Lin.
Regarding claim 30, Yu in view of Kai and May teaches the assembly of claim 28, comprising an insulative composition disposed over a void (May, fig. 5: 30 disposed over void 34) and doped with one or more of carbon, boron or phosphorus (May, ¶ 0020: 30 comprises boron).
 Yu in view of Kai and May does not teach wherein the insulative composition comprises silicon dioxide.
Lin teaches an insulative composition (col. 4 lines 21-22 & fig. 6: 130, corresponding to 30 of May) comprises boron doped silicon dioxide (col. 4 lines 23-24: PSG).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the insulative composition of Yu in view of Kai and May with the material of Lin, as a means to provide a dielectric suitable to cover the void without penetrating into the trench (Lin, col. 4 lines 23-26), improving the dielectric constant and isolation properties of the void.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, silicon dioxide is suitable for the intended use of forming a void in an isolation trench, as evidenced by Lin.


Regarding claim 38, Furihata in view of Tang teaches the assembly of claim 1, comprising a trench (Furihata: shallow trench isolation structures 72).
Furihata in view of Tang is silent to wherein the trench comprises one of the following minimal gap dimensions between conductive levels of the first and second select gate configuration: less than or equal to 40 nm; less than or equal to 30 nm; or less than or equal to 20 nm.
Kai teaches a three-dimensional memory device (abstract, similar to assembly of Furihata) including a drain-select-level trench (¶ 0426 & figs. 88A-88C: 471, similar to 72 of Furihata), the trench comprising a minimal gap dimensions between conductive levels of first and second select gates of less than or equal to 20 nm (¶ 0433: the width of each drain-select-level trench 471 may be in a range from 5 nm to 20 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Furihata in view of Tang with the gap dimension of Kai, as a means to provide a high device density in a three-dimensional memory device through efficient use of device areas (Kai, ¶ 0166).
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 1 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Furihata in view of May.
Regarding claims 1 and 40
a memory stack (¶¶ 0364-0366: second-tier stack including layers 232/246) comprising dielectric levels (¶ 0190: 232) and conductive levels (¶ 0228: 246); 
a select gate structure (¶ 0231: subset of 246 located at the level of shallow trench isolation structures 72 constitutes drain-side select gate electrodes) over the memory stack (fig. 76: subset of 246 disposed over remaining portion of 232/246 stack);
a trench (¶ 0198: trench comprising isolation structure 72) extending through the select gate structure (fig. 76: 72 extends through subset of 246); 
the trench having a first side and an opposing second side, the trench being tapered along a cross-section (fig. 76: 72 comprises left and right sides with a tapered profile); 
the trench splitting the select gate structure into a first select gate configuration and a second select gate configuration (fig. 76: 72 splits 246 into first and second portions); 
channel material pillars (¶ 0203 & figs. 75-76: 60, configured in a pillar shape) extending through the memory stack (fig. 76: 60 extends through 232/246 stack); and 
memory cells (¶ 0203: 50) along the channel material pillars (fig. 76: 50 formed along 60).
Furihata further teaches the trench is filled with dielectric material (¶ 0198).
Furihata is silent to the assembly further comprising a void within the trench and laterally between the first and second select gate configurations, wherein the void defines a central portion of the trench and is proximate a top of the trench.
May teaches forming a void (¶ 0020: 34) in an isolation trench (¶ 0017: gap 20, similar to 72 of Furihata) laterally between conductive elements (¶ 0017: 14, similar to 246 of Furihata, divided by 34), 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Furihata with the void of May, as a means to optimize the effective dielectric constant of the isolation structure (May, ¶ 0023), facilitating closely spaced electrically conductive interconnect lines (May, ¶ 0001).

Claims 1 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Furihata in view of Gabric et al. (PG Pub. No. US 2008/0308898 A1). 
Regarding claims 1 and 41-42, Furihata teaches an assembly (fig. 76 among others), comprising: 
a memory stack (¶¶ 0364-0366: second-tier stack including layers 232/246) comprising dielectric levels (¶ 0190: 232) and conductive levels (¶ 0228: 246); 
a select gate structure (¶ 0231: subset of 246 located at the level of shallow trench isolation structures 72 constitutes drain-side select gate electrodes) over the memory stack (fig. 76: subset of 246 disposed over remaining portion of 232/246 stack);
a trench (¶ 0198: trench comprising isolation structure 72) extending through the select gate structure (fig. 76: 72 extends through subset of 246); 
the trench having a first side and an opposing second side, the trench being tapered along a cross-section (fig. 76: 72 comprises left and right sides with a tapered profile); 
the trench splitting the select gate structure into a first select gate configuration and a second select gate configuration (fig. 76: 72 splits 246 into first and second portions); 
channel material pillars (¶ 0203 & figs. 75-76: 60, configured in a pillar shape) extending through the memory stack (fig. 76: 60 extends through 232/246 stack); and 
memory cells (¶ 0203: 50) along the channel material pillars (fig. 76: 50 formed along 60).
Furihata further teaches the trench comprises dielectric material (¶ 0198).
Furihata is silent to the assembly further comprising a void defining an entire bottom portion of the trench (as recited in claim 41), or a void defining the trench except a topmost portion (as recited in claim 42)
Gabric teaches a trench (¶ 0076) dividing electrically conductive structures (¶ 0075: 102/103, similar to select gates 246 of Furihata), the trench comprising a void (¶ 0075: 107) defining an entire bottom portion of the trench (fig. 1: 107 defines an entire bottom portion of trench separating 102 and 103, and includes a portion proximate a top of trench separating 102 and 103), and defining the trench except a topmost portion (fig. 1: 107 defines the trench separating 102 and 103 except a topmost trench portion).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Furihata with the void of Gabric, as a means to reduce the value of the relative dielectric constant, and thus the value of the coupling capacitance (Gabric, ¶ 0005).

Claim, 1, 43 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Furihata in view of Shin et al. (PG Pub. No. US 2016/0260726 A1).
Regarding claims 1 and 43, Furihata teaches an assembly (fig. 76 among others), comprising: 
a memory stack (¶¶ 0364-0366: second-tier stack including layers 232/246) comprising dielectric levels (¶ 0190: 232) and conductive levels (¶ 0228: 246); 
a select gate structure (¶ 0231: subset of 246 located at the level of shallow trench isolation structures 72 constitutes drain-side select gate electrodes) over the memory stack (fig. 76: subset of 246 disposed over remaining portion of 232/246 stack);
a trench (¶ 0198: trench comprising isolation structure 72) extending through the select gate structure (fig. 76: 72 extends through subset of 246); 
the trench having a first side and an opposing second side, the trench being tapered along a cross-section (fig. 76: 72 comprises left and right sides with a tapered profile); 
the trench splitting the select gate structure into a first select gate configuration and a second select gate configuration (fig. 76: 72 splits 246 into first and second portions); 
channel material pillars (¶ 0203 & figs. 75-76: 60, configured in a pillar shape) extending through the memory stack (fig. 76: 60 extends through 232/246 stack); and 
memory cells (¶ 0203: 50) along the channel material pillars (fig. 76: 50 formed along 60).
Furihata further teaches the trench is filled with dielectric material (¶ 0198).
Furihata is silent to the assembly further comprising a void within the trench and laterally between the first and second select gate configurations, wherein the void is a vertically extending oval shape.
Shin teaches a trench (¶ 0051: 108) dividing electrically conductive structures (¶ 0051: 104b, similar to select gates 246 of Furihata), the trench comprising a void (¶ 0066: air gap 132) laterally between first and second conductive structures (fig. 2: 132 laterally disposed between adjacent 104b structures), wherein the void is a vertically extending oval shape (¶ 0068 & fig. 2: 132 comprises a vertically elongated shape).
.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Furihata in view of Shin.
Regarding claim 52, Furihata teaches an assembly (figs. 11A-11B & 14A-14D among others), comprising: 
a memory stack comprising dielectric levels and conductive levels (¶ 0189: second tier, including alternating layers of the insulating layers 232 and electrically conductive layers 246);
a select gate structure over the memory stack (¶ 0120 & figs. 7A, 10B, 11A: topmost layer 246 comprises a select gate structure disposed over second tier);
a trench (¶ 0198: 72) through the select gate structure (fig. 76: 72 extends through top 246 layer); 
the trench splitting the select gate structure into a first select gate configuration and a second select gate configuration (¶ 0098: 72 divides at least topmost layer 246 into first and second select gate portions);
the trench narrows as the trench extends downward through the select gate structure (fig. 76: 72 narrow in a downward-extending direction); 
channel material pillars (¶ 0203 & figs. 75-76: 60, configured in a pillar shape) extending through the memory stack (fig. 76: 60 extends through 232/246 stack); and 
memory cells (¶ 0203: 50) along the channel material pillars (fig. 76: 50 formed along 60).
Furihata further teaches the trench is filled with dielectric material (¶ 0198).

Shin teaches a trench (¶ 0051: 108, similar to 72 of Furihata) dividing electrically conductive structures (¶ 0051: 104b, similar to select gates 246 of Yu), the trench comprising a void (¶ 0066: air gap 132) laterally between first and second conductive structures (fig. 2: 132 laterally disposed between adjacent 104b structures), wherein the void narrows as the void extends downward through the first and second conductive structures (¶ 0068 & fig. 2: 132 comprises an oval shape, which narrows as it extends downward).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Furihata with the void of Shin, as a means to reduce parasitic capacitance between adjacent conductive elements (Shin, ¶¶ 0056, 0094, 0104, 0109).

Claims 7, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Shin and May.
Regarding claims 7 and 44, Yu teaches an assembly (figs. 11A-11B & 14A-14D among others), comprising: 
a first stack comprising alternating first dielectric levels and first conductive levels (¶ 0121: first tier, including alternating layers of the insulating layers 132 and electrically conductive layers 146); 
an insulative level (¶ 0068: dielectric layer 180) over the first stack (fig. 11B among others: 180 disposed over 132/146); 
a second stack (¶ 0121: second tier, including alternating layers of the insulating layers 232 and electrically conductive layers 246) over the insulative level (fig. 11B among others: 232/246 disposed over 180); 
the second stack comprising alternating second dielectric levels and second conductive levels (¶ 0121); 
channel material pillars extending through the first stack (¶ 0087 & fig. 11A: channel material 60, arranged in a pillar shape and extending through 132/146); 
some of the channel material pillars being associated with a first sub-block and others of the channel material pillars being associated with a second sub-block (¶¶ 0097 & figs. 10A-10B: 72 separates multiple bub-blocks, each comprising some channel pillars 60); 
memory cells (¶ 0087: memory film 50) along the channel material pillars (fig. 11A: 50 disposed along surfaces of 60); 
a trench (¶ 0097: recess comprising insulating material 72) extending through the second stack (fig. 7A: 72 disposed between regions 100 and 500, extends through at least a portion of 232/246);
the trench having a first side and an opposing second side, along a cross-section (fig. 11A: 72 comprises left and right surfaces); 
at least one of the alternating second dielectric levels and second conductive levels comprising a portion of the first side of the trench (fig. 7A: alternating layers 232/246 define sides of trench 72);
a first select gate configuration along the first side of the trench and associated with the first sub-block (¶¶ 0097, 0017-0120 & figs. 7A, 10B, 11A: 72 divides at least topmost layer 246 into a first select gate portion associated with a first block sub-section S1); 
a second select gate configuration along the second side of the trench and associated with the second sub-block (¶¶ 0097, 0017-0120 & figs. 7A, 10B, 11A: 72 divides at least 
the first and second select gate configurations including the second conductive levels of the second stack (divided portions of 246 comprise respective select gate structures in block sections S1 and S2); and 
the first and second select gate configurations being laterally spaced from one another by an intervening insulative region along the cross-section (figs. 7A-7B: portions of 246 divided by insulating material 72).
Yu is silent to the intervening insulative region including a void, an insulative composition along only a top of the void, the intervening insulative region comprising one or more of boron and phosphorus, and wherein the void is a vertically extending oval shape.
Shin teaches a trench (¶ 0051: 108) dividing electrically conductive structures (¶ 0051: 104b, similar to select gates 246 of Yu), the trench comprising a void (¶ 0066: air gap 132) laterally between first and second conductive structures (fig. 2: 132 laterally disposed between adjacent 104b structures), an insulative composition (¶ 0055: 101) along only a top of the void (fig. 2: 101 disposed only along top of 132), wherein the void is a vertically extending oval shape (¶ 0068 & fig. 2: 132 comprises a vertically elongated shape).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Yu with the void of Shin, as a means to reduce parasitic capacitance between adjacent conductive elements (Shin, ¶¶ 0056, 0094, 0104, 0109).
Yu in view of Shin is silent to the intervening insulative region comprising one or more of boron and phosphorus.
May teaches forming a void (¶ 0020: 34, similar to 132 of Shin) separating conductive elements (¶ 0017: 14, similar to 104b of Shin, divided by 34), an insulative composition (¶ 0020: 30, corresponding 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the insulative composition of Yu in view of Shin with the material of May, as a means to provide material with deposition properties suitable to form the void (May, ¶ 0020: material of 30 selected from substantially non electrically conductive material, with deposition properties suitable to form void 34 in gap 20), as well as reducing the effective dielectric constant of the material between closely spaced electrically conductive interconnect lines (May, ¶ 0001).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of May is a suitable alternative to the material of Shin (Shin teaches 101 comprises silicon oxide, May teaches 30 comprises either silicon oxide or boron nitride), for the intended purpose of forming insulating material over a void.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the trench structure of Shin can be combined with the intervening insulative region of Yu with no change to their respective functions.

Regarding claim 46, Yu in view of Shin and May teaches the assembly of claims 7 and 44, wherein the trench narrows in lateral dimensions as the trench extends downwardly (Yu, figs. 7A & 8A: 72 has a tapered left sidewall, such that a lateral dimension narrows in the downward direction).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable Yu in view of Shin and May as applied to claims 7 and 44 above, and further in view of Kai.
Regarding claim 45, Yu in view of Shin and May teaches the assembly of claim 7, comprising a trench (Yu: shallow trench isolation structures 72).
Yu in view of Shin and May is silent to wherein the trench comprises one of the following minimal gap dimensions between conductive levels of the first and second select gate configuration: less than or equal to 40 nm; less than or equal to 30 nm; or less than or equal to 20 nm.
Kai teaches a three-dimensional memory device (abstract, similar to assembly of Furihata) including a drain-select-level trench (¶ 0426 & figs. 88A-88C: 471, similar to 72 of Furihata), the trench comprising a minimal gap dimensions between conductive levels of first and second select gates of less than or equal to 20 nm (¶ 0433: the width of each drain-select-level trench 471 may be in a range from 5 nm to 20 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Yu in view of Shin and May with the gap dimension of Kai, as a means to provide a high device density in a three-dimensional memory device through efficient use of device areas (Kai, ¶ 0166).
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).


Regarding claim 47, Yu in view of Kai and May teaches the assembly of claim 23 comprising an insulative composition (May, ¶ 0020: 30) and a void (May, gap 20).
Yu in view of Kai and May does not teach the insulative composition is disposed entirety along sidewalls of the void.
Shin teaches an insulative composition (¶ 0055: 101) disposed over a void (¶ 0055: air gap 132) in a trench (¶ 0055 & fig. 2: 101 and 132 formed in trench 108), wherein additional insulative composition is disposed entirety along sidewalls of the void (¶ 0053 & fig. 2: insulative composition 110a, comprising material equivalent to 101, disposed entirely along sidewalls of trench 108).  Shin further teaches embodiments wherein the additional insulative composition is not disposed along sidewalls of the void (¶ 0053: liner 110a may not be formed), equivalent to the configuration of May.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to disposed the insulative composition entirety along sidewalls of the void of Yu in view of Kai and May, as a means to protect the sidewall of the trench (Shin, ¶ 0053).

Regarding claim 51, Yu in view of Kai and May teaches the assembly of claim 23, comprising a void (May, gap 20).
Yu in view of Kai and May is silent to wherein the void is a vertically extending oval shape.
Shin teaches a trench (¶ 0051: 108) dividing electrically conductive structures (¶ 0051: 104b, similar to select gates 246 of Yu), the trench comprising a void (¶ 0066: air gap 132, similar to gap 20 of May) laterally between first and second conductive structures (fig. 2: 132 laterally disposed between adjacent 104b structures), wherein the void is a vertically extending oval shape (¶ 0068 & fig. 2: 132 comprises a vertically elongated shape).


Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable Yu in view of Kai and May as applied to claim 23 above, and further in view of Gabric.
Regarding claims 49-50, Yu in view of Kai and May teaches the assembly of claim 23, comprising a trench (Yu, shallow isolation trench 72).
Yu in view of Kai and May teaches further teaches the trench comprises dielectric material (Yu, ¶ 0198).
Yu in view of Kai and May teaches is silent to the assembly further comprising a void defining an entire bottom portion of the trench (as recited in claim 49), or a void defining the trench except a topmost portion (as recited in claim 50)
Gabric teaches a trench (¶ 0076) dividing electrically conductive structures (¶ 0075: 102/103, similar to select gates 246 of Yu), the trench comprising a void (¶ 0075: 107) defining an entire bottom portion of the trench (fig. 1: 107 defines an entire bottom portion of trench separating 102 and 103, and includes a portion proximate a top of trench separating 102 and 103), and defining the trench except a topmost portion (fig. 1: 107 defines the trench separating 102 and 103 except a topmost trench portion).


Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable Furihata in view of Shin as applied to claim 52 above, and further in view of Kai.
Regarding claim 53, Furihata in view of Shin teaches assembly of claim 52 comprising a void (Shin, 132).
Furihata in view of Shin does not teach wherein the void comprises one of the following minimal lateral dimensions: less than or equal to 40 nm; less than or equal to 30 nm; or less than or equal to 20 nm.
Kai teaches a three-dimensional memory device (abstract, similar to assembly of Furihata) including a drain-select-level trench (¶ 0426 & figs. 88A-88C: 471, similar to 72 of Furihata), the trench comprising a lateral dimension along the cross-section of no greater than about 40 nm (¶ 0433: the width of each drain-select-level trench 471 may be in a range from 5 nm to 20 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Furihata in view of shin with the gap dimension of Kai, as a means to provide a high device density in a three-dimensional memory device through efficient use of device areas (Kai, ¶ 0166).  Said artisan would recognize that the trench dimension of Kai combined with the void of Shin would include the void extending across the full trench width, and therefore would meet the limitation of the void comprising a minimal lateral dimension less than or equal to 20 nm.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-12, 14-25 and 27-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894